PER CURTAM.
The judgment entered by the District Court on March 19, 1948 and herein appealed from, is, upon the authority of Brooks v. United States of America, 69 S. Ct. 918, affirmed, except as to the amount of damages allowed; and again upon the authority of the Brooks case, the instant •case is restored to the hearing calendar for argument upon the consideration of the problem as to whether there should be a diminution of damages, and upon this feature the Clerk will set the case for argument at the October session next following.